In six related tax certiorari proceedings, the petitioner appeals from an order of the Supreme Court, Orange County (Dickerson, J.), dated November 28, 2006, which granted the respondents’ motion to vacate the notes of issue and dismiss the proceedings.
Ordered that the order is affirmed, with costs.
In these tax certiorari proceedings, the petitioner failed to comply with the mandatory language of 22 NYCRR 202.59 (b) and (d) (1) by completely failing to file the required income and expense statements, and further by failing to timely serve those statements on the respondents before filing the notes of issue. Moreover, the petitioner made no showing of good cause to excuse the errors (see 22 NYCRR 202.1 [b]), and did not make any attempt to correct the defects within the strictly enforced four-year period set forth in RPTL 718 (2) (d) (see generally Matter of Sullivan LaFarge v Town of Mamakating, 94 NY2d *1037802 [1999]; Matter of Waldbaums #122 v Board of Assessors of City of Mount Vernon, 58 NY2d 818; Matter of Santa’s Workshop, Inc. v Board of Assessors of Town of Wilmington, 13 AD3d 1047 [2004]; Matter of Pherbo Realty Corp. v Board of Assessors of Town of Fishkill, 104 AD2d 1037 [1984]). Accordingly, contrary to the petitioner’s contention, the Supreme Court properly granted the respondents’ motion to vacate the notes of issue and dismiss the proceedings (see Matter of Rose Mount Vernon Corp. v Assessor of City of Mount Vernon, 15 AD3d 585 [2005]; Matter of Pyramid Crossgates Co. v Board of Assessors of Town of Guilderland, 302 AD2d 826 [2003]).
The petitioner’s remaining contentions are without merit. Mastro, J.E, Balkin, and Leventhal, JJ., concur.
Spolzino, J., dissents, and votes to reverse the order appealed from and remit the matter to the Supreme Court, Orange County, for a new determination in accordance with the following memorandum.